--------------------------------------------------------------------------------

Exhibit 10.6

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. Such excluded information has been marked with
[Redacted: Commercially Sensitive Information].

DELTA 1 -

OPTION TO LEASE AGREEMENT

 

 

VILLAGE FARMS INTERNATIONAL, INC.

– and –

VILLAGE FARMS CANADA LIMITED PARTNERSHIP

– and –

1121371 B.C. LTD.

– and –

EMERALD HEALTH BOTANICALS INC.

 

 

Dated: June 6, 2017

--------------------------------------------------------------------------------

- 2 -

DELTA 1 -

OPTION TO LEASE AGREEMENT

MADE this 6th day of June, 2017 (the “Effective Date”).

AMONG:

VILLAGE FARMS INTERNATIONAL, INC.

(“Village Farms”)

and

VILLAGE FARMS CANADA LIMITED PARTNERSHIP
(“VFCLP”, and together with Village Farms, the “Grantors”)

and

1121371 B.C. LTD.

(the “Company”)

and

EMERALD HEALTH BOTANICALS INC.

(“Emerald”)

WHEREAS Village Farms is the registered owner of the lands described in Schedule
“A” attached hereto (the “Lands”) and VFCLP is the registered owner of the
greenhouses and other structures and improvements located on the Lands (the
“Greenhouses”);

AND WHEREAS the Grantors have leased the Delta 3 Assets and Operations (as
defined in the Shareholders Agreement) to the Company pursuant to a lease
agreement dated the Effective Date between the Company and the Grantors;

AND WHEREAS the parties have agreed to enter into this Agreement with effect as
of the Effective Date to grant the Company an Option (as defined below) to lease
the Lands and the Greenhouses as described in Schedule “B” attached hereto and
all personal property thereat (other than property which is applicable only to
the production of tomatoes or that is related to the co-generation facility)
(collectively, the “Delta 1 Assets and Operations”) on an “as-is, where-is”
basis;

AND WHEREAS capitalized terms used herein and not otherwise defined shall have
the meanings provided in the shareholders agreement among the Company, Village
Farms, Emerald Health Botanicals Inc. and Emerald Health Therapeutics Inc. dated
the Effective Date (such agreement, as same may be amended, supplemented,
amended and restated or otherwise modified, the “Shareholders Agreement”);

--------------------------------------------------------------------------------

- 3 -

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the parties hereto
covenant and agree as follows:

1. Option.

The Grantors hereby grant to the Company a sole, irrevocable, non-assignable and
exclusive option to lease the Delta 1 Assets and Operations (the “Option”) from
the Grantors, on an as-is, where-is basis, subject to the terms, provisions and
conditions contained in this Agreement.

2. Consideration for Grant of Option to Lease

Concurrent with the execution of this Agreement, the Company will pay to the
Grantors One Dollar ($1.00), the receipt and sufficiency of which is hereby
acknowledged, in consideration of the grant of the Option.

3. Option Term.

(a) Subject to Section 3(b), the term during which the Option may be exercised
shall commence on the date on which the Delta 3 Assets and Operations have
obtained Licenses for its full production capacity (the “Licensing Date”), and
shall expire on the earlier of:

[Redacted: Commercially Sensitive Information]

(b) [Redacted: Commercially Sensitive Information]

(c) After the expiration of Option Period 1 or Option Period 2, as applicable,
unless the Company has exercised the Option, the Option shall terminate and
cease to have force or effect.

4. Exercise of Option

(a) The Company may exercise the Option by notice in writing delivered to the
Grantors in accordance with Section 11(b) (the “Exercise Notice”) at any time
during Option Period 1 or Option Period 2, as applicable.

(b) [Redacted: Commercially Sensitive Information]

(c) Upon delivery by the Grantors to the Company of [Redacted: Commercially
Sensitive Information], then:

(i) the Company and the Grantors shall forthwith execute and deliver a lease of
the Delta 1 Assets and Operations in substantially the same form as the lease
among Village Farms, VFLP and the Company, with such amendments as described in
Schedule “C” attached hereto, upon the terms and conditions provided therein
(the “Lease”) and all agreements and instruments referred to therein, including
without limitation the Short Form Lease, each as defined therein. The term of
the Lease (the “Term”) shall commence on a date mutually determined by the
Grantors and the Company, acting reasonably, in order to allow the Grantors
sufficient time to close their Tomato Growing Operations at the Delta 1 Assets
and Operations prior to the commencement of the Term without incurring undue
financial losses.

--------------------------------------------------------------------------------

- 4 -

(ii) the Grantors will allow the Company and Emerald to have access to the Delta
1 Assets and Operations prior to the applicable commencement date of the Lease
but after the exercise of the Option, in order to ensure that the application
process for any Licenses with respect to the Delta 1 Assets and Operations is
not delayed and can be pursued in an expeditious manner, provided that
reasonable prior notice of such access is given to the Grantors, and further
provided that such access shall not interfere with the Grantors’ Tomato Growing
Operations. The Grantors and the Company agree that they shall cooperate with
each other with respect to the scheduling and coordination of any work to be
performed by the Company at the Delta 1 Assets and Operations during the period
prior to the applicable commencement date of the Lease so as to minimize any
disruption to the Grantors’ Tomato Growing Operations.

(iii) [Redacted: Commercially Sensitive Information];

(iv) [Redacted: Commercially Sensitive Information]; and

(v) The parties shall make such amendments to the Shareholders Agreement as are
reasonably necessary to ensure that any such Shares and amounts will be treated
in a manner substantially similar to the corresponding Shares and amounts with
respect to the parties’ respective initial investments into the Company and that
any escrowed Shares and amounts will be dealt with equitably pursuant to any
transaction of a nature similar to those set out in Sections 10.3, 10.4 and 10.5
of the Shareholders Agreement.

(d) [Redacted: Commercially Sensitive Information]

5. Sale/Lease of Delta 1 Assets and Operations for Cannabis Production

(a) Prior to (i) the earlier of the expiration of Option Period 1 or if and only
if the Company exercises its option to acquire the Delta 1 Assets and Operations
pursuant to Section 3(a) of the Delta 1 Call Agreement, the period ending on the
last day of Option Period 2 or,

(ii) if the Company has exercised the Option in accordance with Section 4(a),
the date of expiry of the 90 day period referred to in Section 4(b) (the “Hold
Period”), the Grantors shall not:

(i) apply for a license for the production, cultivation or distribution of
Cannabis or Cannabis extract products in connection with the Delta 1 Assets and
Operations, nor

(ii) enter into any agreement or understanding with respect to the acquisition
or purchase by any person or group of persons acting jointly or in concert of
any interest in the Delta 1 Assets and Operations for the purposes of Cannabis
production (or any lease, licence, royalty, long-term supply agreement or other
arrangement having a similar economic effect).

Thereafter, the Grantors shall be free to apply for licenses for the production,
cultivation or distribution of Cannabis or Cannabis extract products in
connection with the Delta 1 Assets and Operations and/or enter into any
agreement or understanding with respect to the acquisition or purchase by any
person or group of persons acting jointly or in concert of any interest in the
Delta 1 Assets and Operations for the purposes of Cannabis production (or any
lease, licence, royalty, long-term supply agreement or other arrangement having
a similar economic effect).

--------------------------------------------------------------------------------

- 5 -

(b) In addition to the restrictions set out in Section 5(a), commencing on the
date of this Agreement and ending on the conclusion of the Hold Period, the
Grantors shall not be permitted to enter into an agreement with a third party
(the “Third Party”) for the sale, lease, license, long term supply or other
arrangement with respect to the Delta 1 Assets and Operations (the “Delta 1
Third Party Arrangements”) unless:

(i) the Third Party does not propose to use the Delta 1 Assets and Operations
for the purpose of Cannabis production;

(ii) the Third Party provides a restrictive covenant in favour of the Company
not to use the Delta 1 Assets and Operations for the purpose of Cannabis
production during the Hold Period;

(iii) to the extent that the Delta 1 Third Party Arrangements are in respect of
the sale of the Delta 1 Assets and Operations separately from the Delta 2 Assets
and Operations, then the proposed purchase agreement from the Third Party must
include subdivision language such that the Delta 1 Assets and Operations may be
transferred separately from the Delta 2 Assets and Operations; and

(iv) the Grantors have provided the Company with the ROFR Notice (as defined
below) and the Company shall not have provided an Acceptance Notice (as defined
below) prior to the end of the Acceptance Period (as defined below).

The Grantors hereby grant the Company a right of first refusal (the “ROFR”) to
acquire, lease, license, obtain a long term supply agreement or other
arrangement in respect of the Delta 1 Assets and Operations on no less
favourable terms than the Delta 1 Third Party Arrangements. The Grantors shall
deliver to the Company a copy of the proposed purchase agreement, lease,
license, long term supply agreement or other arrangement with the Third Party
within five (5) days following execution of such agreement by the Grantors and
the Third Party (the “ROFR Notice”). The Company shall have fifteen

(15) days from receipt of a ROFR Notice to advise the Grantors in writing
whether the Company intends to acquire, lease, license, obtain a long term
supply agreement or other arrangement in respect of the Delta 1 Assets and
Operations on no less favourable terms than the Delta 1 Third Party Arrangements
(the “Acceptance Notice”). If the Company fails to deliver the Acceptance
Notices within said fifteen (15) day period (the “Acceptance Period”) the ROFR
shall be null and void and the Grantors shall be entitled to complete the sale,
lease, license, long term supply arrangement or other arrangement with the Third
Party on the terms and conditions of the Delta 1 Third Party Arrangements.

6. Access to Delta 1 Assets and Operations.

From and after the Effective Date, the Company, its representatives and advisors
shall have full access to the Delta 1 Assets and Operations at any time and from
time to time, subject to 48 hours prior written notice and subject further to
the Company using commercially reasonable efforts to minimize interference with
the Grantors’ operations at the Delta 1 Assets and Operations, to carry out such
tests and inspections as the Company, its representatives or advisors may deem
necessary, which actions shall not deem the Company to have taken possession,
management or control of the Delta 1 Assets and Operations. In the event that
the Company intends to do any invasive testing at the Delta 1 Assets and
Operations, the prior written consent of the Grantors, acting reasonably, shall
be required. Any damage caused to the Delta 1 Assets and Operations solely as a
result of the Company’s entry upon the Delta 1 Assets and Operations or as a
result of tests carried out by the Company or its representatives at the Delta 1
Assets and Operations (absent the negligence or willful misconduct of the
Grantors or their employees, agents or representatives) shall be promptly
repaired by the Company, at its sole cost and expense.

--------------------------------------------------------------------------------

- 6 -

7. Representations and Warranties of the Grantors

The Grantors represent and warrant that, as of the date of this Agreement and as
of the date of the Lease:

(a) Village Farms is the owner of and has good and marketable title to all of
the Lands, whether tangible or intangible, free and clear of all Encumbrances
other than Permitted Encumbrances. The Grantors are not aware of any facts or
circumstances which might materially adversely limit, affect or prejudice its
ownership rights over the Lands.

(b) VFCLP is the owner of and has good and marketable title to all of the
Greenhouses, whether tangible or intangible, free and clear of all Encumbrances
other than Permitted Encumbrances. The Grantors are not aware of any facts or
circumstances which might materially adversely limit, affect or prejudice
VFCLP’s ownership rights over the Greenhouses.

(c) The Delta 1 Assets and Operations are in good working order, subject to
reasonable wear and tear from the Tomato Growing Operations.

(d) The Grantors are in compliance in all material respects with Applicable Laws
and regulations pertaining to the operation of their business at the Delta 1
Assets and Operations.

(e) As at the date hereof, the conduct of business by the Grantors of the Delta
1 Assets and Operations has been in compliance with all applicable Environmental
Laws;

(f) There has been no Release by the Landlord of any Hazardous Substance in
breach of Environmental Laws in the course of the business from, at, on, or
under the Delta 1 Assets and Operations;

(g) The Grantors have not received notice of any kind of any Release or possible
Release of any Hazardous Substance in breach of Environmental Laws from, at, on,
or under the Delta 1 Assets and Operations, or from or on to any properties
adjoining the Delta 1 Assets and Operations;

(h) No Remedial Order or pending Remedial Order has been received by the
Grantors in respect of the Delta 1 Assets and Operations; and

(i) The representations and warranties set out in Section 3.2(c), (d) and (f) of
the Shareholders Agreement, remain true and correct in all material respects.

For purposes of this Section, the following terms shall have the meanings
described below:

(i) “Environment” means the natural environment, including the soil, ambient
air, surface water, ground water, land surface or subsurface strata and those
living organisms that interact therewith;

(ii) “Environmental Laws” means any Applicable Laws relating to the Environment,
transportation of dangerous goods or occupational health and safety, including
Applicable Laws with respect to asbestos or the protection or enhancement of the
Environment;

(iii) “Hazardous Substance” means any chemical, pollutant, contaminant, waste,
toxic substance, hazardous substance or other substance or material defined in
or regulated pursuant to Environmental Laws;

--------------------------------------------------------------------------------

- 7 -

(iv) “Permitted Encumbrances” means, as of any particular time, any of the
following Encumbrances in respect of the Delta 1 Assets and Operations:

(A) the reservations, limitations, exceptions, provisos and conditions expressed
in the original grant from the Crown or in the Crown Patent including, without
limitation, the reservations of any mines or minerals;

(B) all applicable municipal, provincial or federal statutes, by-laws,
regulations or ordinances (including, without limitation, all building and
zoning by-laws and regulations), airport zoning regulations;

(C) all non-financial charges and interests registered on title to the Lands as
of the Commencement Date;

(D) the lease and related easements with VF Clean Energy, Inc.;

(E) [Redacted: Commercially Sensitive Information];

(v) “Release” means to release, spill, leak, pump, pour, emit, empty, discharge,
deposit, inject, leach, dispose, dump or permit to escape;

(vi) “Remedial Order” means any remedial order, including any notice of non-
compliance, order, other complaint, direction or sanction issued, filed or
imposed by any Governmental Authority pursuant to Environmental Laws, with
respect to the existence of Hazardous Substances on, in or under the Delta 1
Assets and Operations, or neighbouring or adjoining properties, or the Release
of any Hazardous Substance from, at or on any of the Delta 1 Assets and
Operations, or with respect to any failure or neglect to comply with
Environmental Laws; and

(vii) “Tomato Growing Operations” means those operations in connection with
tomato growing conducted by the Grantors at the Delta 1 Assets and Operations in
accordance with past practice.

8. Covenant to Operate in Ordinary Course.

From the Effective Date until the date on which this Agreement terminates or is
terminated, subject to Force Majeure, the Grantors covenant and agree that the
Grantors shall continue to operate the Delta 1 Assets and Operations in the
ordinary course of business consistent with past practice conduct all of their
respective operations on the Delta 1 Assets and Operations in a diligent,
careful and workmanlike manner, and in compliance with the provisions of any
statutes, regulations, orders or directives of any Governmental Authority to
such operations.

9. [Redacted: Commercially Sensitive Information]

10. Relationship Between Parties and Obligations to Others.

(a) Nothing in this Agreement shall create a relationship of partnership,
co-tenancy or agency between the parties with respect to any activities
whatsoever, and each party hereby disclaims any intention to create any such
relationship.

(b) Neither party shall have any authority to act for, bind or assume any
obligation or responsibility on behalf of the other party.

--------------------------------------------------------------------------------

- 8 -

(c) Each party hereby agrees:

(i) to promptly notify the other parties of all material matters coming to the
attention of such party, its directors, officers or shareholders, concerning the
Delta 1 Assets and Operations;

(ii) to observe, satisfy and perform its covenants, liabilities and obligations
under this Agreement;

(iii) not to do any act or thing, or fail to do any act or thing it has agreed
to do, which could cause it to be in breach or default under this Agreement;

(iv) to execute and deliver or cause the execution and delivery of such
documents and instruments as may from time to time be required in order to carry
out the purposes herein; and

(v) to act reasonably and in good faith in respect of all matters relating to
the Delta 1 Assets and Operations.

11. Miscellaneous.

(a) Time of the Essence. Time shall be of the essence in all respects hereof
provided that the time for doing or completing any matter provided for herein
may be extended or abridged by written instrument executed by both the Company
and the Grantors.

(b) Notice. Any notice, approval or any other communication required or
permitted to be given hereunder, shall be in writing and shall be given by
actual delivery or sent by email to its address or email address, as applicable,
set forth below, addressed to the recipient as follows:

(i) Notice to the Grantors:

Village Farms International, Inc. 4700 – 80th Street

Delta, British Columbia V4K 3N3

Attention:

Stephen Ruffini, Chief Financial Officer

Telephone:

(407) 936-1190 x340

Email:

 ◼

   

with a copy to:

 

Torys LLP

79 Wellington Street West

Box 270, TD Centre

Toronto, Ontario M5K 1N2

Attention:

Sabrina Gherbaz

Telephone:

(416) 865-8179

Email :

sgherbaz@torys.com

(ii)  Notice to the Company:

--------------------------------------------------------------------------------

- 9 -

1121371 B.C. Ltd.

4431 80th Street

Delta, British Columbia

Attention: President

with a copy to Emerald and Village Farms

(iii) Notice to Emerald:

PO Box 24076

4420 West Saanich Road

Victoria, British Columbia V8Z 7E7

Attention:

Avtar Dhillon and Jim Heppell

Email:

◼

with a copy to:

McCullough O’Connor Irwin LLP

2600 - 1066 West Hastings Street

Vancouver, British Columbia V6E 3X1

Attention:

James Beeby

Facsimile:

(604) 687-7099

Email:

jbeeby@moisolicitors.com

or to such other address, email address or facsimile number or individual as may
be designated by notice given by any party to the others. Any notice, request or
other communication shall be effective, if delivered at or prior to 5:00 p.m. on
any Business Day, when so delivered or, if delivered at any other time, on the
next Business Day.

(c) Assignment, Successors, etc. This Agreement shall enure to the benefit of
and be binding upon the Parties hereto and their respective permitted successors
and permitted assigns. Except as expressly provided herein, no Party shall
assign this Agreement or any of the benefits hereof or obligations hereunder
without the prior written consent of each of the other Parties.

(d) Entire Agreement, Etc. This Agreement shall constitute the entire agreement
between the parties and there is no representation, warranty, collateral
agreement or condition affecting this Agreement other than as expressed herein
or otherwise by writing. Any reference in this Agreement to gender shall include
the other gender, and words importing the singular only shall include the plural
and vice versa. The division of this Agreement into articles, sections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect or be used in its construction or interpretation.

(e) Severability. Every provision of this Agreement is intended to be several,
and accordingly, if any provision of this Agreement is determined to be invalid,
illegal or unenforceable in any respect, all other provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party hereto. To the extent that any provision
is found to be invalid, illegal or unenforceable, the Parties shall act in good
faith to substitute for such provision, to the extent possible, a new provision
with content and purpose as close as possible to the provision so determined to
be invalid, illegal or unenforceable.

--------------------------------------------------------------------------------

- 10 -

(f) Amendment and Waiver. No amendment or waiver of any provision of this
Agreement shall be binding on a Party unless consented to in writing by such
Party. No failure or delay to exercise, or other relaxation or indulgence
granted in relation to, any power, right or remedy under this Agreement shall
operate as a waiver of it or impair or prejudice it nor shall any single or
partial exercise or waiver of any power, right or remedy preclude its further
exercise or the exercise of any other power, right or remedy. The failure of any
Party to insist upon strict adherence to any provision of this Agreement on any
occasion shall not be considered a waiver or deprive that Party of the right
thereafter to insist upon strict adherence to such provision or any other
provision of this Agreement. No purported waiver shall be effective as against
any Party unless consented to in writing by such Party. The waiver by any Party
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent or other breach.

(g) Governing Law.

(i) This Agreement will be governed by and construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

(ii) Each of the Parties hereby irrevocably attorns and submits to the
non-exclusive jurisdiction of the courts of Ontario, Canada respecting all
matters relating to this Agreement and the rights and obligations of the Parties
hereunder. Each of the Parties hereby agrees that service of any legal
proceedings relating to this Agreement may be made by physical delivery thereof
to its address provided in, or in accordance with, Section 11(b), as applicable.

(h) Counterparts. This Agreement may be executed in several counterparts
(including by pdf or other electronic format), each of which shall be deemed an
original, but all of which shall constitute one and the same document.

(i) Registration. The Company shall not register this Agreement nor a notice
thereof on title to the Lands.

(j) Currency. All currency amounts herein are expressed in Canadian dollars.

(k) Joint and Several Liability. The liabilities and obligations of each of the
Grantors under this Agreement are joint and several.

[Signature page to follow]

--------------------------------------------------------------------------------




- 11 -

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

  VILLAGE FARMS INTERNATIONAL, INC.               By:       Name:
Title:   I have the authority to bind the Corporation        

VILLAGE FARMS CANADA LIMITED

PARTNERSHIP, by its general partner,

VILLAGE FARMS CANADA GP INC.

              By:       Name:
Title:  

I have the authority to bind the Corporation and the Partnership

              1121371 B.C. LTD.               By:       Name:
Title:   I have the authority to bind the Corporation

 

--------------------------------------------------------------------------------

- 12 -

  EMERALD HEALTH BOTANICALS INC.               By:       Name:
Title:   I have the authority to bind the Corporation

 

--------------------------------------------------------------------------------




SCHEDULE “A”

LEGAL DESCRIPTION OF THE LANDS

[g853826exhibit10-6xu001.jpg]

--------------------------------------------------------------------------------




SCHEDULE “B”

DELTA 1 DESCRIPTION

Delta 1 is an approximately 60 acre facility on the north side of the Lands, as
shown outlined in blue below.

[g853826exhibit10-6xu002.jpg]

--------------------------------------------------------------------------------

SCHEDULE “C”

FORM OF LEASE

[Redacted: Commercially Sensitive Information]

--------------------------------------------------------------------------------